Citation Nr: 1644691	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  12-34 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and major depressive disorder. 

2.  Entitlement to service connection for a thoracolumbar spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case is now under the jurisdiction of the Phoenix, Arizona RO.  The April 2010 rating decision denied entitlement to service connection for anxiety, depression, and a back disability.  A timely Notice of Disagreement was submitted in June 2010. 

The Veteran initially requested a local hearing before a Decision Review Officer (DRO).  In April 2012, the Veteran was scheduled to appear at a local hearing before a DRO, but instead elected an informal conference with his wife present.  An informal conference report is associated with the claims folder.

A May 2012 Statement of the Case (SOC) denied service connection for anxiety, depression, and a back disability.  A substantive appeal was received in December 2012.  In September 2014, the Veteran testified during a video conference hearing before the undersigned acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

In March 2015, the Board previously reopened the Veteran's claims for back and neck disabilities and remanded the issues related to back, neck, and acquired psychiatric disorders for further development. At that time, the Board recognized the claim of entitlement to service connection for a cervical spine disability and a thoracolumbar spine disability were characterized as a single issue of service connection for back disability.  Due to the development and evidence in this case, the Board determined that the issues should be addressed as two distinct issues as shown on the title page of this decision.  A Supplemental SOC issued in February 2016 denied service connection for an acquired psychiatric disability, thoracolumbar spine disability, and a cervical spine disability.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic records system.

The issues of entitlement to service connection for lumbar and cervical spine disabilities are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder was not present in service, was not manifested to a compensable disabling degree within the first year after the Veteran completed his service, and is not shown to be related to his military service.


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for an acquired psychiatric disability are not met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Here, the Veteran was provided notice in a letter dated January 2010 which addressed what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letter was sent to the Veteran prior to the adjudication of the issue on appeal, and thus, it met the VCAA's timing of notice requirement.  He received additional correspondence from VA throughout the course of his case, including in May 2014, addressing what evidence was needed from him for determination of his claims.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's contentions.  He was provided with VA examinations in March 2011, May 2012, June 2012, October 2012, October 2014, June 2015, May 2015, and February 2016.  Pertinent evidence associated with the claims file consists of STRs, VA and private treatment records, reports of VA examinations including addendum opinions, personnel records, and statements from the Veteran and his representative. 

As stated in the Introduction, the claim was most recently remanded in March 2015. The AOJ substantially completed all development ordered by the Board and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ sent the Veteran the required forms to complete with respect to any relevant private treatment not already contained in the claims folder.  The Veteran did not identify any further private treatment records.  The AOJ attempted to obtain the Veteran's Social Security Administration records but was notified in May 2015 that the records do not exist.  The AOJ also attempted to obtain the Veteran's Vocational Rehabilitation and Employment records, but was notified in November 2015 that the records do not exist.  As directed, VA examiners also provided addendum opinions after considering the complete claims folder and directions of the Board. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through multiple notices from the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  The evidence of record provides sufficient information to adequately evaluate the claims.  


Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2015). 
In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303 (b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even if a veteran is not entitled to presumptive service connection, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background and Analysis

The Veteran seeks service connection for an acquired psychiatric disability on the basis that he developed the condition as a result of his military service.  

The entrance examination conducted in September 1978 indicates no mental or psychiatric issues for the Veteran.  During the September 2014 hearing, the Veteran related his current depression and anxiety to the injuries he sustained when he fell into a hole during training in January 1979.  Notes from a February 1979 doctor's visit reflect that the Veteran expressed unhappiness about life in the Army.  

The Veteran was separated from the service in March 1979.  He declined a physical exam upon separation.  However, he was evaluated by a Social Work Services Chief in early March 1979 who cleared him for administrative separation and stated that the Veteran did not exhibit any psychiatric illness, disorder, or disease warranting hospitalization or medical board action.  Discharge paperwork described the Veteran as "unable to adapt. . . .to military life."

Upon separation, the Veteran filed a request for compensation, including claims for a chronic chalazion, headaches, and back trouble.  In the remarks section of the form, he wrote, "Eye is only causing weak vision, and the high ranking officers is [sic] making my headaches worse, and the mind is always thinking of suicide."  He was scheduled for a VA examination in April 1979, but failed to attend.  The claims were subsequently denied in a May 1979 rating decision.

In September 1999, the Veteran reported hearing and seeing things, and requested medication while incarcerated.  In a December 2000 application for compensation, he listed dementia secondary to substance abuse and organic mental disorders among his disabilities.  

From 2002 to 2004, the Veteran experienced multiple mental health issues.  In July 2002, medical records show that he reported being bi-polar and stated that he was attending 12-step meetings every day and taking his medication.  The next month, he sought treatment at a VA Medical Center (VAMC) and reported a suicide attempt.  He stated that he was hearing voices telling him to kill himself.  Later in August 2002, the Veteran was admitted for medical care due to the fear that he would harm others by walking in to traffic.  The records associated with his admittance list his ailments as anxiety, ineffective coping, and altered thought.  He was diagnosed with cocaine dependence and drug induced psychosis.  In July 2003, the Veteran returned to the VAMC.  He reported paranoia, suicidal thoughts, and hallucinations.  He was admitted for stabilization and diagnosed with a mental illness, later described as substance abuse induced psychosis.  Then, in March 2004, the Veteran again presented stating he was suicidal with a plan to walk in to traffic.

In June 2009, while receiving treatment for other issues, the Veteran denied psychological symptoms and stated he was not hallucinating.  A November 2009 report describes the Veteran as having no obvious psychological problems. Mental health assessments in 2010 and 2011 reflect that the Veteran was married and working to stabilize his mental health issues.

A March 2011 VA examination described the Veteran as "evasive" in regard to a mental health diagnosis.  The examiner stated that the Veteran appeared normal but reported hallucinations, paranoia, and other related symptoms.  The examiner found him to be competent without any current anxiety or depression.  An October 2012 VA examination resulted in a diagnosis of schizoaffective thought disorder and major depressive disorder, including symptoms of depressed mood, panic, suspiciousness, and delusions.  A subsequent VA examination in September 2014 diagnosed the Veteran as schizophrenia paranoid type with general depressive disorder.

Following the March 2015 remand, a May 2015 addendum medical opinion expressly acknowledged the Veteran's report of unhappiness while in service and suicidal thoughts on his 1979 application for compensation, but opined that a single symptom did not equate to a diagnosis.  The examiner stated that it was less likely than not that there were manifestations of the Veteran's schizoaffective disorder while in service.
Analysis

The Veteran asserts that service connection is warranted for an acquired psychiatric disability directly incurred as a result of his military service.  As an initial matter, the Board notes that the Veteran was diagnosed with schizophrenia paranoid type and general depressive disorder via a September 2014 VA examination.  The current disability element is therefore established.  See Shedden, 381 F. 3d 1163.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

The Veteran's STRs reflect that he was clinically normal psychiatrically at his September 1978 enlistment.  The Veteran testified during the September 2014 hearing that he felt depressed following an injury while in training.  This is supported by the February 1979 STRs documenting his report to the medical care provider that he was unhappy with Army life. The Veteran was evaluated by a Social Work Services Chief in early March 1979 who cleared him for administrative separation and stated that the Veteran did not exhibit any psychiatric illness, disorder, or disease warranting hospitalization or medical board action.  The Veteran also made a statement regarding suicidal thoughts in his application for VA compensation in March 1979, described in further detail in the September 2014 hearing transcript.  The Veteran's STRs are, therefore, devoid of any indication of diagnosis of a psychiatric disorder.  While some symptoms were present, as noted by the VA addendum medical opinion in May 2015, the standalone symptoms described by the Veteran do not justify an entire diagnosis, given the lack of other depressive symptoms or any psychotic symptoms.  The VA examiner acknowledged the Veteran's report of being unhappy in service, but stated that it did not appear to be full clinical depression.  This determination is supported by the report of the Social Work Service Chief who evaluated the Veteran in March 1979 and stated that he did not exhibit psychiatric indicators warranting hospitalization or medical board action.  

Even if the Board were to find that the described symptoms fulfilled the second element of an in-service event, injury or disease, service connection would not be warranted due to the absence of a nexus between those symptoms and the Veteran's current diagnosis.  Given the VA examiner's opinion distinguishing the current diagnosis from the symptoms experienced by the Veteran in service, combined with the absence of diagnosis or symptoms until many years after service, the Board finds the weight of the competent evidence to be against the conclusion the Veteran's acquired psychiatric disorder had its onset in service or within a year of service separation, or is otherwise related to service by either continuous symptoms or medical opinion evidence.  

The first indication of psychiatric or psychotic issues in the record appears in September 1999, just over 20 years after the Veteran's separation.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a disability, while not dispositive, are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the VA examiner has distinguished the symptoms described by the Veteran in 1979 from the current diagnosis.  Accordingly, service connection is also not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  His statements are competent evidence as to observable symptomatology, including his depressed mood.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, he is not competent to opine on the complex medical question of etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d 1372.  Given the complexity of the medical issues at hand, the May 2015 VA examiners report is given significant weight in regard to the etiology of the current acquired psychiatric disability. 

Furthermore, the Board may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness in weighing the credibility of lay statements.  Caluza, 7 Vet. App. 498. For example, the Veteran's current attribution of his psychiatric disorder to his service is inconsistent with his own description of his dementia as secondary to substance abuse in a December 2000 application for compensation.  Then, in August 2002, the psychiatrist noted that the suicidal intent was reported by the Veteran in "clearly manipulative fashion."  August 2002 medical records also include a note that the "writer spoke with patient about this being the same information that he gave when he was admitted in June. . . ., there was also a previous admit April 2002." The impressions noted by the doctor at that time included substance abuse mood disorder. 

The Veteran's current statements regarding his psychiatric health related to his efforts to obtain benefits are inconsistent with his prior claims and other evidence of record.  Therefore, the Board finds that these statements linking his current acquired psychiatric disorder to his military service are not credible and, thus, not probative. Caluza, 7 Vet. App. 498; also see Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Moreover, the May 2015 VA examiner considered the Veteran's statements, including experiencing suicidal thoughts, yet determined that it was less likely than not that his schizoaffective disorder manifested during service.  While acknowledging that he reported feeling unhappy and considered suicide while serving, the examiner did not equate these symptoms to a diagnosis of depression or other mental disorder.  Given the normal psychiatric evaluation of the Veteran in September 1978, zero psychotic symptoms noted during service, and lack of other symptoms supporting a diagnosis related to a psychiatric disorder, the examiner concluded that the Veteran's current psychiatric disorder was not manifested during service. 

The May 2015 addendum opinion reflects review of the claims file, including interviews and physical examinations of the Veteran.  The examiner explained the basis for finding the diagnosed acquired psychiatric disability to be less likely than not related to service.  The examiner supported his opinion with a discussion of the pertinent facts of the case, including the Veteran's description of depression and suicidal thoughts while in service.  For these reasons, the Board finds the May 2015 opinion to be highly probative to the issue of the nexus between the Veteran's service and his current mental diagnosis.

The Board also notes that the Veteran's acquired psychiatric disorder cannot be service connected on a presumptive basis as a chronic disease. 38 C.F.R. § § 3.307, 3.309.  The presumption for chronic diseases, including psychoses, deals with three presumptions: 1) a chronic diagnosis in service linked to the same chronic diagnosis after service; 2) A chronic diagnosis within a year of separation; or 3) continuity of symptomatology.  As described above, there was no mention of psychotic issues in service.  Additionally, the record does not contain a diagnosis of psychosis within a year of separation or evidence weighing in favor of continuity of symptomatology.  The Veteran reported suicidal thoughts on his March 1979 application for compensation and was scheduled for a VA examination in April 1979, but failed to attend.  He has not claimed a diagnosis within that period nor identified any medical records that would reflect such a diagnosis.  The VA and private medical records obtained by the AOJ do not reflect any treatment during the first year following service.  Accordingly, service connection is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309(a).

In summary, while the Veteran's lay contentions as to the etiology of his current disability have been given consideration, the Board accords greater weight to the probative medical evidence of record.  Consequently, service connection for an acquired psychiatric disorder is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.




REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims for service connection for cervical and lumbar spine disabilities.

Lumbar Spine

The Veteran's claim for service connection for a lumbar spine disability was remanded by the Board in March 2015 in order to obtain an adequate opinion.  The Board's remand specifically pointed out the inadequacies in the earlier VA examination reports.  In particular, the Board noted the examiner's lack of discussion of the Veteran's competent reports of ongoing chronic pain, did not address the Veteran's wife's statements during the pendency of the appeal related to the Veteran's history of pain, and the Veteran's report of back trouble in a 1979 claim, signed during the Veteran's active service.  An addendum report was requested and the Board's remand directives specifically required an opinion, including a rationale, to include discussion of the complaint as listed on the March 1979 application for VA compensation/pension, as well as the Veteran's wife's statements and the Veteran's statements related to his history of chronic back pain.

In May 2015, the VA examiner issued an addendum opinion essentially refusing to comply with the March 2015 remand directives.  The examiner restated the 2012 opinion, and stated that while the Board can reopen the claim and honor the Veteran's suggestion that any current back disability is related to service, the examiner cannot do so.  In fact, the Board did not request that the examiner to find a causal connection merely because the Veteran's suggested that there is one.  Rather, the Board required an opinion as to the likelihood of a causal connection, which took into account the Veteran and his wife's competent lay statements related the history of symptoms of a back disability.  The examiner, however, stated that an examiner has to "SEE OBJ. MED RECORDS BESIDES BUDDY-TYPE SUBSTANTIATION."  The Board finds this opinion to be wholly inadequate.  An examiner is not free to ignore competent lay statements. See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  In this case, the examiner explicitly refused to consider the Veteran's and his wife's lay statements.  

For these reasons, the May 2015 VA examiner's addendum report related to the lumbar spine claim is inadequate. 38 C.F.R. § 3.159 (c)(4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Due to this inadequacy, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the Board's remand order).  The Veteran must be afforded a new VA examination to adequately assess the etiology of any current back disability. 

Cervical Spine

The Veteran also asserts service connection is warranted for a neck condition.  He states that he originally injured his neck when he fell into a hole during training.  He describes experiencing neck pain since this injury. 

The Veteran's claims file documents multiple reports of neck pain.  STRs reflect an incident in January 1979 involving the Veteran falling in a hole during training and suffering damage to his back, neck, and testicles.  Following the fall, STRs document the Veteran experiencing pain in his neck, shoulders, and upper back prior to his March 1979 separation from the service.  

In August 2002, the Veteran reported to a health care provider that he attempted to hang himself in jail and that his neck has bothered him ever since that incident.  The Veteran also reported a mugging in 2003, during which he was struck in the neck with a pistol, causing him pain.  In September 2003, medical records reflect that the Veteran again reported that his neck hurt.  The Veteran reported neck pain on VA Form 4138 in February 2004.  In August 2004, medical records indicate that the Veteran's chronic neck pain was linked to his suicide attempt while in jail.  

Several years later, in May 2009, the Veteran reported a stabbing and burning pain in his neck and lower back.  In July 2009, the Veteran was diagnosed with C4-5 severe spinal canal stenosis and advised to seek surgical intervention.  In January 2010, the Veteran was admitted for cervical fusion.  He ultimately underwent surgery to address this issue, receiving three discs and three screws in his neck.  

In his March 2011 VA exam, the Veteran reported wearing a neck brace.  During his September 2014 hearing, he testified that he believed his neck issues were related to the injuries he sustained from falling while in service.

In March 2015, the Board remanded this issue in order to obtain an addendum opinion to the March 2011 VA examination to determine the nature and etiology of any cervical spine disability.  The Board asked the examiner to address the Veteran's report of a fall during active service and the reports of chronic back pain. 

After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's current cervical condition was less likely than not related to the claimed in-service injury.  The examiner's rationale was that "[t]here is no documentation of this fall and no treatment records therefore.  There is no documentation of neck treatment post service."  

The examiner's statements regarding the Veteran's history of neck issues are inaccurate and reflect a less than thorough review of the evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  The examiner's statement that there was no evidence of a fall in service is contrary to the evidence of record, which shows that the Veteran was treated for injuries following a fall in training and that he reported neck pain during later medical examinations.  Likewise, the examiner's statement that there is no documentation of neck treatment post-service is inaccurate.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also Reonal, 5 Vet. App. 458 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As described above, there is a well-documented history of post-service treatment for neck-related issues.

Based on the foregoing, the Board finds that the January 2016 addendum opinion is inadequate because the examiner does not appear to have considered all relevant facts, including lay and medical evidence of the fall or in-service and post-service symptoms and treatment for a neck condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  As such, the Board finds that another medical opinion is needed to determine whether any current cervical spine disability is related to the fall that occurred during his active military duty.  Barr v. Nicholson, 21 Vet. App. 303.

Records

Finally, on remand, the RO should obtain and associate with the record all updated treatment records related to the disabilities on appeal.  38 C.F.R. § 3.159(c)(1)-(2) (2015).  The most recent VA clinical records within the claims file are from the Phoenix, Arizona, VA Medical Center (VAMC) and are dated November 2, 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant and ongoing treatment records related to treatment of the disabilities on appeal from the Phoenix, Arizona, VAMC dated from November 2, 2012, to the present, and from any other VA and/or private healthcare facility from which the Veteran receives treatment for his disabilities on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA spine examination by an examiner other than the examiner who conducted the 2011 and 2012 examinations and provided the 2015 addendum report.  The VA examiner should assess the nature of any cervical and/or lumbar disability present during the pendency of this claim, as well as to determine whether any diagnosed cervical and/or lumbar spine disability is related to a disease or injury in service.  The examiner should indicate that the claims file, including the Board Remand, was reviewed.  

All appropriate diagnostic testing should occur.  If a cervical and/or lumbar spine disability is found to exist during the pendency of these claims, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during the Veteran's active service, is related to a disease or injury in service, or is otherwise the result of any in-service disease or injury.  

The examiner must provide reasons for any opinion and must address all relevant medical and lay evidence.  In particular, with regard to the lumbar spine disability, the examiner must address the Veteran's fall during active service, his report of ongoing chronic pain, to include the complaint as listed in his March 1979 application for VA compensation/pension (dated and signed during his period of active service), and his wife's testimony related to ongoing chronic back pain.  With regard to the cervical spine, the examiner must address the Veteran's fall during active service and his reports of neck pain and related treatment during and after service, the 2010 surgery, and other incidents the Veteran has reported involving neck pain, including the 2002 hanging attempt and the 2003 mugging.

3.  After completing the above, and conducting any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded the opportunity to respond before the file is returned to the Board for appellate review.	

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


